Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-46 and 62-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (US2008/0241937) in view of Fritchie et al. (WO 2009/061641A2).
With respect to claims 39 and 69-73, Wakamiya teaches an automated immunological analyzer [0003]) configured to separately store a plurality of different capture reagents (R1 [0048]; teaches detecting different analyzing items with different capture reagents (Table 1); teaches reagents bind specifically to analytes such as Hep B and C [0048]) and a plurality of magnetic particles (R2 [0048]) reactive with the capture reagents (are bound to capture reagents), wherein the instrument comprises a user interface (display 4b [0054]-[0055], [0065] naturally having a GUI) configured to allow for the selection of a combination two or more capture reagents from the plurality of different capture reagents (see figs. 33 and 35) based on input for a specific patient (one would select the capture reagents for the particular disease tested).  See abstract, and paragraphs [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25.
Examiner notes that “capture reagents”, as recited, encompass Wakamiya’s R1 (capture antibody, e.g., para 0068) and/or R3 (labeled antibody, e.g., para. 0068).
Wakamiya at id. teaches a logic implementer (control device/control unit 4 including CPU401a [0054], [0066], Fig. 25-29) configured to cause the instrument in response to the selection to mix capture reagents and magnetic particles in cuvettes (paras. 0073-0076). Also, again, Examiner notes that Wakamiy’s R1 (capture antibody) and R3 (labeled antibody) are equivalent to Applicant’s two capture reagents.
Wakamiya at id. teaches a device (and therefore a system) for performing these steps in situ.  The111 system is able to prepare a plurality of analyte substrates customizable for a particular disease profile (hepatitis B and C, HIV, tumor marker and thyroid hormone [0048] and Fig. 35).  Wakamiya at [0067] teaches a reaction rotor (rotatable table) for holding at least one cuvette. Wakamiya at [0048] teaches eliminating unbound reagent by localizing the mixture in the cuvette using at least one magnet and removing the unreacted labeled antibody (which would include any buffer in the unreacted mixture).  [This step is equivalent to Applicant’s claimed limitation in step ii) which recite “bind the capture reagent or the combination of two or more capture reagents to the paramagnetic particles in the cuvette, such that the respective analytical substrate does not have any unbound capture reagent associated therewith.] Moreover, Wakamiya at Fig. 34 teaches using a washing fluid. The complex of the analyte, magnetic particle and capture reagents are formed by the automated immunochemistry analyzer in the cuvette for the purpose of detecting the immunogen binding molecule in the patient’s blood  (see abstract, [0048]).
Applicant has also recited in claim 39, “wherein the automated immunochemistry analyzer is adapted to prepare the analytical substrate simultaneously with other analytical substrates without waiting for one analytical substrate to be completed before the other analytical substrates are generated.” The disclosure by Wakamiya meets this limitation since there are several reagents (several R1, or R1 and R3), and several magnetic particles (R2). In other words, R1 and R2 combination forms the claimed substrate, or R3 and R2 combination forms the claimed substrate, and which can be prepared simultaneously while another R1 and R2 combination forms, or R33 and R2 combination forms (see para. 0048). 
		Wakamiya teaches magnetic particles, but does not explicitly state that they were paramagnetic.
	However, Fritchie, throughout the reference and especially at 12-13, describes a similar assay system, which uses magnetic beads and states that magnetic encompasses paramagnetic. Moreover, Fritchie at 55 teaches specific patient. Fritchie at 12 (lines 25-35) teaches washing off the unreacted label.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used paramagnetic particles, to have washed off the unreacted label, and used a specific patient, as taught by Fritchie, in the system of Wakamiya.
One of ordinary skill in the art would have been motivated to have used paramagnetic particles, to have washed off the unreacted label, and used a specific patient, as taught by Fritchie, in the system of Wakamiya because paramagnetic particles are routinely used in these kinds of assays and Fritchie demonstrates that, in the art, magnetic particles means paramagnetic particles. Moreover, since Wakamiya teaches for a specific sample, one would use a specific patient and would wash in order to eliminate unreacted reagents.
One of ordinary skill in the art would have a reasonable expectation of success, because Fritchie demonstrates that, in the art, magnetic particles means paramagnetic particles.
	With respect to claims 40 and 70, Wakamiya at Fig. 35, [0112]-[0113] and [0121] teaches that the user interface is configured to access a library of stored combinations of two or more capture reagents and enable the selection of one or more stored combination (by replacing the reagents, you can choose the reagents that you use and select one or more of them).
	With respect to claims 41, 70, and 72, Wakamiya at Fig, 35 and [0048] teaches an infectious disease profile (i.e. HIV, HEP C, HEP B) and teaches that the capture reagent is an infectious disease antigen.
	With respect to claim 42, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0085], [0104], [0106]-[0107], and [0153]-[0154] teaches a reagent storage device (holder) storing the plurality of different capture reagents, and wherein the logic implementer (control device/control unit 4 including CPU, which controls the body control unit) is configured to cause a pipette to aspirate each capture reagent of the combination of the reagent into the same cuvette (each capture reagent is injected into a specific reaction cuvette).
	With respect to claim 43, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0082]-[0085], [0104], and  [0106]-[0107], teaches that the reagent storage device includes a reagent rotor (see figures) configured to rotate the plurality of different capture reagents to be aspirated by the pipette.
	With respect to claim 44, Wakamiya at [0070] and [0082]-[0083] and Fig, 7 teaches that the container is a cuvette, and wherein the system includes a reaction rotor configured to rotate the cuvette to enable access by the pipette for injection of different capture reagents of the combination.
	With respect to claim 45, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to cause the instrument to use the analytical substrate to test a sample from a specific patient (blood is from a specific patient) for a plurality of analytes (Fig. 36 teaches multiple capture reagents indicating multiple analytes).  Moreover, Fritchie at 55 teaches specific patients.
	With respect to claim 46, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0166]-[0169], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to perform an additional test once the test is complete (which can be positive) ([0166]-[0169]) and as taught earlier, running another test involves creating a new analyte substrate by adding magnetic particles and capture agents.
	With respect to claims 62-63, Wakamiya at Table 1 teaches that analytical substrates for the same disease profile are prepared (see multiple HBsAg) simultaneously and analyte substrates for different disease (HTLV, HCV, Hep B) are also prepared simultaneously. 
With respect to claims 64-65 and 71, Wakamiya at Table 1, Fig. 31 and [0163]-[0164] teaches that logical implementer is configured to limit the number of capture reagents that the user interface allows for section based on the availability of the capture reagents within the automated immunochemistry analyzer.
With respect to claim 66, Wakamiya at Table 1 teaches infectious disease (Hep B, Hep C, etc.)
With respect to claim 67, Wakamiya at Table 1 teaches at least three different capture reagents associated with different diseases.
With respect to claims 68 and 73, Wakamiya at [0168]-[0173] teaches that the analyzer performs additional analysis (how much reagent is left) when the result is positive (the analysis is done).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-46 and 62-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16/346741 (hereinafter “the reference application” in view of Wakamiya et al. (US2008/0241937). Regarding the present independent claims 39 and 69, see claims 1 and 2 of the reference application. While the user interface does not allow the selection of capture reagents, it allows for the entry of a disease and allows one to request that a test be performed based on this analysis, which would naturally select the capture reagents/analytes to test for based on the disease.  
With respect to limitations recited in the present claims 39 and 69, but not recited in claims 1-2 of Application No. 16/346741, Wakamiya teaches an automated immunological analyzer [0003]) configured to separately store a plurality of different capture reagents (R1 [0048]; teaches detecting different analyzing items with different capture reagents (Table 1); teaches reagents bind specifically to  multiple analytes such as Hep B and C [0048]) and a plurality of magnetic particles (R2 [0048]) reactive with the capture reagents (are bound to capture reagents), wherein the instrument comprises a user interface (display 4b [0054]-[0055], [0065]) configured to allow for the selection of a combination two or more capture reagents from the plurality of different capture reagents (see figs. 33 and 35) based on input for a specific patient (one would select the capture reagents for the particular disease tested).  Wakamiya at id. teaches a logic implementer (control device/control unit 4 including CPU401a [0054], [0066], Fig. 25-29) configured to cause the instrument in response to the selection to mix the combination of two or more different capture reagents and the magnetic particles in a cuvette located in the reaction rotor (sample analyzer performs mixing (mixing module) of the R1 reagent and R2 reagent with the sample (different reagents are mixed for different samples [0073-[0076] , thereby causing a combination to be mixed), wherein the combination of two or more capture reagents binds to the magnetic particles, thereby forming an analytical substrate.  Wakamiya at id. teaches a device (and therefore a system) for performing these steps in situ.  Since the system is able to prepare a plurality of analyte substrates customizable for a particular disease profile (hepatitis B and C, HIV, tumor marker and thyroid hormone [0048] and Fig. 35).  Wakamiya at [0067] teaches a reaction rotor (rotatable table) for holding at least one cuvette. Wakamiya at [0048] teaches eliminating unbound reagent by localizing the mixture in the cuvette using at least one magnet and removing the unreacted labeled antibody.  Wakamiya at Fig. 34 teaches using a washing fluid. The complex of the analyte, magnetic particle and capture reagents are formed by the automated immunochemistry analyzer in the cuvette for the purpose of detecting the immunogen binding molecule in the patient’s blood  (see abstract, [0048]) and the automated immunochemistry analyzer is adapted to prepare a plurality of custom analytical substrates simultaneously (same run) ([0048], [0228]-[0229], [0043], [0046], [0110]-[0170], and Fig. 27 and 36). 
Examiner notes that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.)

Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
Applicant has also recited in claim 39, “wherein the automated immunochemistry analyzer is adapted to prepare the analytical substrate simultaneously with other analytical substrates without waiting for one analytical substrate to be completed before the other analytical substrates are generated.” The disclosure by Wakamiya meets this limitation since there are several reagents (several R1, or R1 and R3), and several magnetic particles (R2). In other words, R1 and R2 combination forms the claimed substrate, or R3 and R2 combination forms the claimed substrate, and which can be prepared simultaneously while another R1 and R2 combination forms, or R33 and R2 combination forms (see para. 0048). 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 16/346741.
One of ordinary skill in the art would have been motivated to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 16/346741, because these are known or routine steps in immunoassays as shown by Wakamiya.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine steps in immunoassays.
	The following claims of the present application also recite limitations disclosed by Wakamiya, and the combination of these known elements with the reference application does no more than yield predictable results
	With respect to claims 40 and 70, Wakamiya at Fig. 35, [0112]-[0113] and [0121] teaches that the user interface is configured to access a library of stored combinations of two or more capture reagents and enable the selection of one or more stored combination (by replacing the reagents, you can choose the reagents that you use and select one or more of them).
	With respect to claims 41, 70, and 72, Wakamiya at Fig, 35 and [0048] teaches an infectious disease profile (i.e. HIV, HEP C, HEP B) and teaches that the capture reagent is an infectious disease antigen.
	With respect to claim 42, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0085], [0104], [0106]-[0107], and [0153]-[0154] teaches a reagent storage device (holder) storing the plurality of different capture reagents, and wherein the logic implementer (control device/control unit 4 including CPU, which controls the body control unit) is configured to cause a pipette to aspirate each capture reagent of the combination of the reagent into the same cuvette (each capture reagent is injected into a specific reaction cuvette).
	With respect to claim 43, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0082]-[0085], [0104], and  [0106]-[0107], teaches that the reagent storage device includes a reagent rotor (see figures) configured to rotate the plurality of different capture reagents to be aspirated by the pipette.
	With respect to claim 44, Wakamiya at [0070] and [0082]-[0083] and Fig, 7 teaches that the container is a cuvette, and wherein the system includes a reaction rotor configured to rotate the cuvette to enable access by the pipette for injection of different capture reagents of the combination.
	With respect to claim 45, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to cause the instrument to use the analytical substrate to test a sample from a specific patient (blood is from a specific patient) for a plurality of analytes (Fig. 36 teaches multiple capture reagents indicating multiple analytes).  Moreover, Fritchie at 55 teaches specific patients.
	With respect to claim 46, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0166]-[0169], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to perform an additional test once the test is complete (which can be positive) ([0166]-[0169]) and as taught earlier, running another test involves creating a new analyte substrate by adding magnetic particles and capture agents.
	With respect to claims 62-63, Wakamiya at Table 1 teaches that analytical substrates for the same disease profile are prepared (see multiple HBsAg) simultaneously and analyte substrates for different disease (HTLV, HCV, Hep B) are also prepared simultaneously. 
With respect to claims 64-65 and 71, Wakamiya at Table 1, Fig. 31 and [0163]-[0164] teaches that logical implementer is configured to limit the number of capture reagents that the user interface allows for section based on the availability of the capture reagents within the automated immunochemistry analyzer.
With respect to claim 66, Wakamiya at Table 1 teaches infectious disease (Hep B, Hep C, etc.)
With respect to claim 67, Wakamiya at Table 1 teaches at least three different capture reagents associated with different diseases.
With respect to claims 68 and 73, Wakamiya at [0168]-[0173] teaches that the analyzer performs additional analysis (how much reagent is left) when the result is positive (the analysis is done).




Claims 39-46 and 62-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,928,399 (hereinafter “the reference patent”) (from Application No. 15/745,397) in view of Wakamiya et al. (US2008/0241937.  
Regarding the present independent claims 39 and 69, see claim 1 of the reference patent. With respect to limitations recited in the present claims 39 and 69, but not recited in claim 1 of the reference patent, Wakima discloses the missing elements.
Wakamiya discloses an automated immunological analyzer [0003]) configured to separately store a plurality of different capture reagents (R1 [0048]; teaches detecting different analyzing items with different capture reagents (Table 1); teaches reagents bind specifically to  multiple analytes such as Hep B and C [0048]) and a plurality of magnetic particles (R2 [0048]) reactive with the capture reagents (are bound to capture reagents), wherein the instrument comprises a user interface (display 4b [0054]-[0055], [0065] naturally having a gui) configured to allow for the selection of a combination two or more capture reagents from the plurality of different capture reagents (see figs. 33 and 35) based on input for a specific patient (one would select the capture reagents for the particular disease tested).  Wakamiya at id. teaches a logic implementer (control device/control unit 4 including CPU401a [0054], [0066], Fig. 25-29) configured to cause the instrument in response to the selection to mix the combination of two or more different capture reagents and the magnetic particles in a cuvette located in the reaction rotor (sample analyzer performs mixing (mixing module) of the R1 reagent and R2 reagent with the sample (different reagents are mixed for different samples [0073-[0076] , thereby causing a combination to be mixed), wherein the combination of two or more capture reagents binds to the magnetic particles, thereby forming an analytical substrate.  Wakamiya at id. teaches a device (and therefore a system) for performing these steps in situ.  Since the system is able to prepare a plurality of analyte substrates customizable for a particular disease profile (hepatitis B and C, HIV, tumor marker and thyroid hormone [0048] and Fig. 35).  Wakamiya at [0067] teaches a reaction rotor (rotatable table) for holding at least one cuvette. Wakamiya at [0048] teaches eliminating unbound reagent by localizing the mixture in the cuvette using at least one magnet and removing the unreacted labeled antibody.  Wakamiya at Fig. 34 teaches using a washing fluid. The complex of the analyte, magnetic particle and capture reagents are formed by the automated immunochemistry analyzer in the cuvette for the purpose of detecting the immunogen binding molecule in the patient’s blood  (see abstract, [0048]) and the automated immunochemistry analyzer is adapted to prepare a plurality of custom analytical substrates simultaneously (same run) ([0048], [0228]-[0229], [0043], [0046], [0110]-[0170], and Fig. 27 and 36).
Examiner notes that the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. (MPEP 2141. I.)
Since providing such elements is a mere combination of familiar elements according to known methods, and yield predictable results, it would have been obvious to one skilled in the art to provide such elements.
Applicant has also recited in claim 39, “wherein the automated immunochemistry analyzer is adapted to prepare the analytical substrate simultaneously with other analytical substrates without waiting for one analytical substrate to be completed before the other analytical substrates are generated.” The disclosure by Wakamiya meets this limitation since there are several reagents (several R1, or R1 and R3), and several magnetic particles (R2). In other words, R1 and R2 combination forms the claimed substrate, or R3 and R2 combination forms the claimed substrate, and which can be prepared simultaneously while another R1 and R2 combination forms, or R33 and R2 combination forms (see para. 0048). 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 15/745397.
One of ordinary skill in the art would have been motivated to have included a reaction rotor and removing unbound label as taught by Wakamiya, in the system of 15/745397, because these are known or routine steps in immunoassays as shown by Wakamiya.
One of ordinary skill in the art would have a reasonable expectation of success, because these are routine steps in immunoassays.
	The following claims of the present application also recite limitations disclosed by Wakamiya, and the combination of these known elements with the reference application does no more than yield predictable results
	With respect to claims 40 and 70, Wakamiya at Fig. 35, [0112]-[0113] and [0121] teaches that the user interface is configured to access a library of stored combinations of two or more capture reagents and enable the selection of one or more stored combination (by replacing the reagents, you can choose the reagents that you use and select one or more of them).
	With respect to claims 41, 70, and 72, Wakamiya at Fig, 35 and [0048] teaches an infectious disease profile (i.e. HIV, HEP C, HEP B) and teaches that the capture reagent is an infectious disease antigen.
	With respect to claim 42, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0085], [0104], [0106]-[0107], and [0153]-[0154] teaches a reagent storage device (holder) storing the plurality of different capture reagents, and wherein the logic implementer (control device/control unit 4 including CPU, which controls the body control unit) is configured to cause a pipette to aspirate each capture reagent of the combination of the reagent into the same cuvette (each capture reagent is injected into a specific reaction cuvette).
	With respect to claim 43, Wakamiya at Fig. 1, Fig, 7, Fig. 35, [0008], [0049]-[0050], [0068], [0070]-[0073], [0082]-[0085], [0104], and  [0106]-[0107], teaches that the reagent storage device includes a reagent rotor (see figures) configured to rotate the plurality of different capture reagents to be aspirated by the pipette.
	With respect to claim 44, Wakamiya at [0070] and [0082]-[0083] and Fig, 7 teaches that the container is a cuvette, and wherein the system includes a reaction rotor configured to rotate the cuvette to enable access by the pipette for injection of different capture reagents of the combination.
	With respect to claim 45, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to cause the instrument to use the analytical substrate to test a sample from a specific patient (blood is from a specific patient) for a plurality of analytes (Fig. 36 teaches multiple capture reagents indicating multiple analytes).  Moreover, Fritchie at 55 teaches specific patients.
	With respect to claim 46, Wakamiya at abstract, [0003], [0005], [0008], [0010], ][0017]-[0018], [0048], [0054], [0056], [0062]-[0063], [0068]-[0069], [0073],  [0081]-[0085], [0112]-[0113], [0117], [0121], [0138], [0153],[0157], [0166]-[0169], [0186], [0196], [0220], Fig. 1-2, 6, 26, 31, and 33-35, and claims 1-25 teaches that the logic implementer is configured to perform an additional test once the test is complete (which can be positive) ([0166]-[0169]) and as taught earlier, running another test involves creating a new analyte substrate by adding magnetic particles and capture agents.
	With respect to claims 62-63, Wakamiya at Table 1 teaches that analytical substrates for the same disease profile are prepared (see multiple HBsAg) simultaneously and analyte substrates for different disease (HTLV, HCV, Hep B) are also prepared simultaneously. 
With respect to claims 64-65 and 71, Wakamiya at Table 1, Fig. 31 and [0163]-[0164] teaches that logical implementer is configured to limit the number of capture reagents that the user interface allows for section based on the availability of the capture reagents within the automated immunochemistry analyzer.
With respect to claim 66, Wakamiya at Table 1 teaches infectious disease (Hep B, Hep C, etc.)
With respect to claim 67, Wakamiya at Table 1 teaches at least three different capture reagents associated with different diseases.
With respect to claims 68 and 73, Wakamiya at [0168]-[0173] teaches that the analyzer performs additional analysis (how much reagent is left) when the result is positive (the analysis is done).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the present claim 3 recites that a user interface is configured to allow selection of a combination of two or more capture reagents, from a plurality of different capture reagents based on input for a specific patient. Claim 39 also recites a logic implementer configured to cause an automated immunochemistry analyzer in response to the selection to mix together each capture reagent of the selected combination of two or more different capture reagents in a cuvette located within a reaction rotor, and (ii) bind the combination of two or more capture reagents to the paramagnetic particles in the cuvette. Mixing selected capture reagents allows the automated immunochemistry analyzer to test for a plurality of different immunogens within a single cuvette.
Applicant argues the following. Wakamiya discloses that an immunological analyzer includes a single reagent container for a capture antibody reagent. Paragraphs [0070] to [0078] from Wakamiya disclose using one type of capture antibody reagent (R1) for preparing patient samples for analysis. Wakamiya’s analyzer does not enable a selection of two or more capture reagents for mixing in a cuvette. Applicant further argues that, at most, Wakamiya discloses that a reagent and a patient sample are mixed to perform an analysis (see para. [0117]).
Examiner notes that Wakamiya’s R1 (capture antibody, e.g., para 0068) and R3 (labeled antibody, e.g., para. 0068) are deemed to be applicant’s two or more different capture reagents since they meet Applicants limitations on being different capture reagents that are reactive with paramagnetic particles, and  are stored, selected, and utilize in the assay as recited by Applicant. 
Examiner notes that the claims do not specify that the two capture reagents are different types of reagents. Examiner advises that even if the claims recite two different types of reagents, for example, for a sandwich assay, it is known in the art that different types of reagents can bind to the same analyte, and therefore such limitation would not overcome an obviousness rejection.
Moreover, Examiner also advises that simultaneous assays for detecting different analytes using different types of antibodies and using beads are also known in the art, see cited reference to Zurawski (US 20130053271).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130053271 (Zurawski). See paragraph 0015 discloses simultaneously detecting different analytes using different reagents and beads in a test tube.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641